Citation Nr: 0420570	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-31 722	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
December 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim for 
service connection for PTSD.

For the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran was notified that his appeal was being certified 
to the Board in a letter dated June 17, 2004, which indicated 
he had 90 days to, among other things, submit additional 
evidence.  38 C.F.R. § 20.1304 (2003).

The record on appeal, however, indicates the RO received 
additional evidence prior to certifying the appeal, but 
without considering this additional evidence and issuing a 
supplemental statement of the case (SSOC) discussing it.  
This additional evidences includes VA outpatient treatment 
(VAOPT) records from the VA Medical Center (VAMC) in Durham, 
North Carolina, from December 2003 through April 2004.  And 
they contain notes relevant to the veteran's continued 
treatment for PTSD, the condition at issue in his current 
appeal.  While it is unclear exactly when these records were 
received by the RO, they were printed in April 2004 and 
definitely were in the file prior to transfer to the Board in 
June 2004.

38 C.F.R. § 20.800 provides that, subject to the limitations 
set forth in 38 C.F.R. § 20.1304, a veteran may submit 
additional evidence, or information as to the availability of 
additional evidence, after initiating an appeal.  

38 C.F.R. § 19.37(a) provides that evidence received at the 
RO prior to transfer of the records to the Board after an 
appeal has been initiated (including evidence received after 
certification has been completed) will be reviewed for proper 
disposition.  

38 C.F.R. § 19.37(a) also indicates that if a statement of 
the case (SOC) or SSOC was prepared before the receipt of the 
additional evidence, an SSOC will be furnished to the veteran 
and his or her representative unless (1) the additional 
evidence received duplicates evidence previously of record 
that was discussed in the SOC or SSOC or (2) the additional 
evidence is not relevant to the issue, or issues, on appeal.  

Since the VAOPT records contain additional evidence, which is 
relevant to the claim and not duplicative of evidence 
previously considered, the case must be returned to the RO 
for consideration and issuance of an SSOC.

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This includes requesting that the veteran 
submit all relevant evidence in his possession 
not currently on file.



2.  Also request that Dr. John C. Lindgren 
(see his June 2003 statement containing his 
business address and other information) 
provide the medical basis and supporting 
authority for his diagnosis of PTSD.  
Additionally, all pertinent examination and 
treatment records not already on file 
regarding the veteran should be obtained and 
associated with the claims file.

3.  Then readjudicate the veteran's claim for 
service connection for PTSD in light of all 
additional evidence submitted since the most 
recent SSOC.  If his claim remains denied, 
prepare another SSOC and send it to him.  Give 
him time to respond before returning his case 
to the Board for further appellate 
consideration.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




